This was a suit by appellee, Blount, against the Mast Motor Company, a partnership composed of H.R. Mast and A. T. Mast, and A. T. Mast, individually, for the recovery of a money judgment in the sum of $528.41, it being alleged by the plaintiff that that amount was the balance due him by defendants on an account between them covering the sale and purchase of certain automobiles. Blount alleged in his petition that the total amount due him by defendants was $1,220, but admitted in his pleading that he was indebted to defendants in the sum of $691.59, for which he admitted defendants should have credit, leaving as a balance due him $528.41. Defendants, after a general denial, set up a cross-action for labor and repairs on certain automobiles and the value of certain merchandise and for commissions due them by plaintiff on the sales of certain automobiles. The case was tried without a jury, and resulted in a judgment in favor of Blount against defendant A. T. Mast for $291.80, with interest on that amount at the rate of 6 per cent. per annum from date of the judgment. A. T. Mast alone has appealed. At appellant's request the trial judge filed findings of fact and conclusions of law. These findings and conclusions are attacked by appellant on the ground that the evidence showed without dispute that appellant was entitled to certain amounts as commissions on the sale of certain automobiles, and that the trial court should have so found and rendered judgment therefor. We have gone through the statement of facts, and have concluded that appellant's contention on this point cannot be sustained. It is therefore ordered that the judgment be affirmed.
 *Page 65